DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (US 2013/0021312) in view of Nakamura (US 2015/0077412) and further in view of Awakura et al. (US 2005/0068270)
Regarding claim 1:
Kishi discloses discloses:
A display device comprising: 
a light-emitting element (paragraph 28), a drive transistor coupled to the light-emitting element, a gate of the drive transistor is configured to receive an initialization potential and a video voltage  (Fig. 2: 12), and
a shut-off circuit, coupled to the drive transistor, configured to supply or shut off a power voltage to the drive transistor (Fig. 2: 13),
wherein, 
the shut-off circuit is configured to supply the power voltage to the drive transistor while the initialization potential is written into the gate of the drive transistor, and then shut off the power voltage while the video voltage  is written into the drive transistor, and then supply the power voltage in an emission-enabled period (Fig. 3: from time t13 to t13 the initialization potential is written, then from t14 to t18 the video voltage is written, then the power is supplied from t18 to t19 in the emission-enabled period) 
Kishi does not disclose:
the power voltage is supplied “at a ratio of a period in which the power voltage is shut off to a period of the emission-enabled period,” 
“a luminance set value corresponds to the ratio of the period in which the power voltage is shut off to the period of the emission-enabled period, and a voltage difference between the initialization voltage and the video voltage, and 
“as the luminance set value gets lower, the ratio of the period in which the power voltage is shut off to the period of the emission-enabled period and the initialization voltage get higher. “
Nakamura discloses:
a luminance set value corresponds to a voltage difference between the initialization voltage and the video voltage (this is shown in, e.g., Fig. 5), and
as the luminance set value gets lower, the initialization voltage gets higher (as seen in Fig. 6B).
It would have been obvious to one of ordinary skill in the art at the time of the application to include in Kishi the elements taught by Nakamura.
The rationale is as follows:
Kishi and Nakamura are directed to the same field of art.
Nakamura discloses that this improves the display brightness (e.g., paragraphs 84-86). This is a known improvement that one of ordinary skill in the art could have included with predictable results.
Awakura discloses:
a luminance set value corresponds to the ratio of the period in which the power voltage is shut off to the period of the emission-enabled period (paragraph 82),
as the luminance set value gets lower, the ratio of the period in which the power voltage is shut off to the period of the emission-enabled period gets higher (paragraph 84, Fig. 18).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kishi in view of Nakamura the elements taught by Awakura.
The rationale is as follows:
Kishi, Nakamura, and Awakura are directed to the same field of art.
Awakura shows that the driving method used by Kishi and Nakamura and PWM driving are both known in the art (Awakura discloses both: the PWM display of paragraph 81 is an alternative to the earlier embodiments which use the same driving method as Kishi and Nakamura). One of ordinary skill in the art could have substituted one method for the other with predictable results.
Regarding claim 4:
Kishi, etc., discloses:
a control circuit configured to control the shut-off circuit (in Kishi it is controlled through the line E1 as shown in Fig. 2; that comes from the gate driver circuit and display control circuit as shown in Fig. 1).
Regarding claim 5:
Kishi, etc. discloses:
wherein the control circuit includes a storage circuit configured to store therein initialization voltage information that has defined correspondence relations between a first initialization potential and a second initialization potential and a first luminance set value and a second luminance set value (this is Nakamura’s initialization voltage circuit 16 and is part of the control circuit as per paragraph 49). 
Regarding claim 9:
Nakamura in view of Ishizuka discloses:
wherein a display area comprises a plurality of first signal lines configured to supply, to the gates of the drive transistors of the pixels that are arrayed next to one another in the second direction, the video voltage and the initialization potential and a second initialization potential in a time-divisional manner within each horizontal scan period (apparent from Kishi Figs. 2-3)
Regarding claim 10:
Kishi, etc., discloses:
wherein the shut-off circuit is configured to supply or shut off an initialization current to the drive transistor in response to the luminance set value and which is configured to be set at different values (Nakamura paragraph 49: shown in, e.g., Fig. 4).

Response to Arguments
Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive.
Applicant’s amendment did overcome the prior rejections. But the new combination of references discloses the claimed elements. Kishi is now relied upon for the relationship between the power voltage and the initialization and write voltages (called the “video voltage” now in the claims). Nakamura, which was relied upon before, is still relied upon to shown the relationship between the luminance and the initialization voltage. Finally Awakura is now relied upon to teach PWM driving.
Therefore applicant’s arguments are not persuasive in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694